Motion for stay granted and the stay contained in the order to show cause, dated March 22, 1960, is continued, pending determination of the appeal, upon condition that the tenants-appellants procure the record on appeal and appellants’ points to be served and filed on or before April 26, 1960, with notice of argument for the June 1960 Term of this court, said appeal to be argued or submitted when reached, and on the further condition that the appellants post a surety company undertaking by each and every tenant, 20 in number, in the amount of $750 each, within 10 days after the entry of the order entered herein. Concur — Botein, P. J., Breitel, M. M. Frank, Valente and McNally, JJ.